Title: From George Washington to Major General Israel Putnam, 17 July 1777
From: Washington, George
To: Putnam, Israel



Dear sir:
Camp near the Clove [N.Y.] July 17th 1777

Genl Parsons having inform’d me that many Gentlemen are Candidates for the two Regts lately commanded by Genl Huntington & Colo. Douglass I have to request that you will call a Board of General Officers as soon as may be to hear the pretensions of each & enquire into the particulars of their several Claims, which, when regularly taken you will transmit to me with the Opinion of the Board thereon, that I may be able to determine which of them have a right to succeed, & fill up the Vacancies accordingly.
Genl Sullivan has cross’d at New Windsor with his Division & will Consult with you upon the proper place or passes he is to occupy—my wish is, that in conjunction with your general Officers you may make yourself as well acquainted with the Country about you as you can particularly with the passes which you will take care to have guarded in such a manner, that the greatest part of your Force may be brought to act upon the shortest Notice & be capable of Making the most united & Vigorous Opposition to an Attack, from any Quarter. I am &c.

G.W.

